Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise marked “A” and initialed JJO (Initials) by Commodity Specialist J. J. O’Connor, Jr. (Commodity Specialist’s Name) on the invoice accompanying the entry the subject of the above enumerated protest, which was assessed for duty at the compound rate of 25 per centum ad valorem plus 3½⅜ per pound under the provisions of Item 408.80, TSUS, and is claimed dutiable at the rate of 10½ per centum ad valorem under the provisions of Item 439.50 TSUS, consists of Azulene, a synthetic drug which is not provided for in Schedule 4, Part 3, Subparts A or B, TSUS, and which is not derived from any of the products provided for in Schedule 4, Parti, TSUS.
IT IS FURTHER STIPULATED AND AGREED that the instant protest is submitted for decision upon this stipulation, the same being limited to the merchandise and the issue described hereinabove and abandoned in all other respects.
Accepting the stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed J.J.O’C. by Com*199modity, Specialist J. J. O’Connor, Jr., on the invoice accompanying the entry covered by the involved protest, properly dutiable at the rate of 10½ per centum ad valorem under the provisions of item 439.50 of the Tariff Schedules of the United States, as a synthetic drug, not specially provided for, as claimed.
To the extent indicated, the protest is sustained. As to all other merchandise, the claims are overruled.
Judgment will issue accordingly.